

116 HR 5436 IH: To amend the Agriculture Improvement Act of 2018, with respect to enforcement of animal fighting ventures prohibition in the territories, and for other purposes.
U.S. House of Representatives
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5436IN THE HOUSE OF REPRESENTATIVESDecember 16, 2019Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agriculture Improvement Act of 2018, with respect to enforcement of animal fighting
			 ventures prohibition in the territories, and for other purposes.
	
		1.Report on economic impact of prohibition on animal fighting
 (a)Delay of implementationSection 12616(e) of the Agriculture Improvement Act of 2018 (Public Law 115–334) is amended by striking on the date that is one year after the date of the enactment of this Act and inserting on December 20, 2021.
 (b)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary of Agriculture, in consultation with the head of each covered agency, shall submit to the Committee on Small Business, the Committee on Financial Services, and the Committee on Agriculture of the House of Representatives and the Committee on Small Business and Entrepreneurship, the Committee on Finance, and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report containing—
 (1)an analysis of the economic impact on Puerto Rico and each of the other territories and possessions of the United States if the prohibition on animal fighting under section 12616 of the Agriculture Improvement Act of 2018 (Public Law 115–334) is expanded to the territories and possessions of the United States;
 (2)the enforcement of such prohibition in the territories or possessions of the United States, whether or not there are adequate resources to do so, and how much funding it would take to achieve necessary levels of enforcement;
 (3)what other resources would be required to enforce such prohibition in the territories or possessions of the United States if it goes into effect; and
 (4)impacts of such prohibition on roosters in such territories and possessions and on the overall health and well-being of roosters generally.
 (c)Definition of covered agencyThe term covered agency means the Small Business Administration, the Department of Health and Human Services, the Department of Housing and Urban Development, and the Department of Justice.
			